Citation Nr: 0612672	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  00-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for scoliosis of the spine 
and thoracic vertebra deformity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied service connection 
for low back disabilities.

In August 2002 the RO issued a new rating decision pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) 
reaffirming its prior denial of service connection for low 
back disabilities.

In June 2005 the Board remanded the case for further 
evidentiary development.


FINDING OF FACT

The veteran's scoliosis and thoracic vertebra deformity are 
congenital or developmental defects and not diseases within 
the meaning of the law providing compensation.  

CONCLUSIONS OF LAW

1.  Scoliosis of the spine and thoracic vertebrae deformity 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Scoliosis and thoracic vertebra deformity clearly and 
unmistakably pre-existed service and clearly and unmistakably 
were not aggravated therein, thus the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

In Dingess/Hartman v. Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006) (Hartman, No. 02-1506) the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The timing requirement enunciated in 
Pelegrini applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for scoliosis 
of the spine and thoracic vertebra deformity.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision and the supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter of May 2001, explained 
the evidence necessary to establish entitlement.  In 
addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SSOC issued 
in September 2003.  The VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

A VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  A VCAA notice was 
not provided to the appellant before the RO decision.  In the 
present case, the Board finds that there was no prejudice to 
the appellant.  The VCAA notice has afforded the claimant a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In other words, the claimant was 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  The appellant was 
given the VCAA notice letter and was given an ample 
opportunity to respond.  The veteran has not claimed any 
prejudice as a result of the timing of the VCAA letter.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2001 specifically described the evidence needed 
to substantiate the claim and requested that the appellant to 
send the RO what it needs in conjunction with providing a 
description of evidence that would be relevant to the 
appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that since the 
appellant's claim is being denied, no disability rating or 
effective date would be assigned, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA outpatient records, and a VA 
medical opinion.  The veteran was afforded a VA examination.  
The Board concludes that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).


Legal Criteria and Analysis

The veteran contends that he is entitled to service 
connection for scoliosis of the spine and thoracic vertebra 
deformity.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Congenital or developmental defects are not 
diseases within the meaning of applicable legislation.  See 
38 C.F.R. §  3.303(c) (2004).  However, service connection 
may be granted for hereditary diseases which either first 
manifest themselves during service or which preexist service 
and progress at an abnormally high rate during service.  See 
VAOPGCPREC 67-90 (July 18, 1990)

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C.A. § 1111 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The presumption of sound condition provides:

[E]very veteran shall be taken to have 
been in sound condition when examined, 
accepted, and enrolled for service, 
except as to defects, infirmities, or 
disorders noted at the time of 
examination, acceptance, and enrollment, 
or where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2004).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

Essentially, under 38 U.S.C.A. § 1111, as interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.

Furthermore, a pre- existing injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  However, congenital or developmental 
defects are not disease or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for scoliosis of the spine and 
thoracic vertebra deformity as there is clear and 
unmistakable evidence that they pre-existed service.

The Board notes that at an entrance examination dated in 
January 1966 the veteran did not report any problems with his 
back.  The examination revealed a normal spine and 
musculoskeletal system.  Therefore, the scoliosis of the 
spine and thoracic vertebra deformity were not "noted" 
during entrance and the presumption of soundness under 38 
U.S.C.§ 1111 applies. 

The veteran's back problems during service are well 
documented.  In January 1967, the veteran complained and was 
treated for back pain.  Four days later, he complained of 
back problems for the past year.  These complaints appear to 
be associated with the upper and middle (thoracic) back 
areas.  In June 1967 the veteran was seen for pain in the 
paravertebral area of the lower thoracic and lumbar spines.  
It was noted that the examination had failed to shoe any 
positive findings.  A lumbosacral X-ray was reported normal.  
The veteran was treated throughout July 1967 with back rubs 
and heat.  A July 1967 X-ray noted lumbarization of the L5 
vertebra, and spina bifida at the L5 vertebra.  The disc 
space at the L5-S1 level had narrowed and was consistent with 
herniated disc disease.  

In early June 1968, the veteran was again seen for complaints 
of back pain.  Examination was within normal limits.  A 
lumbosacral spine X-ray was negative, except for a lucent 
line in the lamina of the L5 vertebra and was found to 
probably be of congenital origin.  An orthopedic consultation 
of July 1968 noted that X-ray had revealed abnormalities with 
the thoracic and lumbar spines.  The examiner felt these 
abnormalities existed prior to service.  The examiner noted 
that the veteran had dorsal kyphosis and wedging consistent 
with Scheuwemann's disease (EPTS).  The impression was 
postural back strain with no orthopedic treatment indicated.  
In a medical history report at the time of separation in July 
1968, the veteran did not report any prior medical history of 
recurrent back pain.  The separation examination found the 
veteran's spine and musculoskeletal system normal.  

The veteran also served in the U.S. Army Reserve in the 
1980's and 1990's.  On his enlistment examination in May 
1986, the veteran denied any medical history of recurrent 
back pain.  On examination, his spine and musculoskeletal 
system were reported as normal.  During a June 1988 physical 
examination the veteran did not report any medical history of 
recurrent back problems.  A chest X-ray noted scoliosis of 
the spine.  At his last physical examination in April 1992, 
the veteran denied any prior medical history or recurrent 
back problems.  However, his spine and musculoskeletal system 
were noted as abnormal due to mild dextroscoliosis of the 
thoracic spine.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine, under 38 U.S.C.A. § 
1111, whether the presumption of soundness is rebutted by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  See 
Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).  The determination 
of whether there is clear and unmistakable evidence that 
scoliosis of the spine and thoracic vertebra deformity 
existed prior to service should be based on a "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease, or residuals thereof."  38 C.F.R. § 3.304(b)(1).

After a careful review of the evidence of record, the Board 
finds that there is clear and unmistakable evidence that the 
veteran suffered from scoliosis of the spine and thoracic 
vertebra deformity prior to his acceptance and enrollment in 
service for the following reasons.  

A VA examination of August 2005 regarding the etiology of the 
veteran's scoliosis of the spine and thoracic vertebra 
deformity states that:

"To answer the question of whether the 
veteran's scoliosis of the spine and/or 
deformity of the thoracic vertebrae as a 
result of natural progression of 
sacralization or spina bifida occulta, 
the answer is: absolutely not.  There is 
no relationship whatsoever between the 
sacralization and spina bifida occulta, 
which were developmental conditions.  
They are also unrelated to military 
experience.  The scoliosis which also 
was developmental, and unrelated in any 
way to military experience.  It is far 
less likely than not that scoliosis of 
the spine and/or deformity of the 
thoracic vertebrae are related to any 
in-service injury, including the in-
service back injury in June 1967."  

The reason provided for the opinion was: "Scoliosis of the 
spine was pre-existing and in no way as exacerbated or 
changed by the in-service injury.  It is less likely than not 
(highly unlikely) that the scoliosis of the spine and/or 
deformity of the thoracic vertebrae were aggravated beyond 
their natural course by the veteran's service-connected 
lumbar degenerative disk disease with facet arthropathy.  
There is no evidence clinically or historically of the 
scoliosis being related in any way to the veteran's . . . 
service-connected lumbar condition."

The Board finds that the VA's medical opinion is clear and 
unmistakable evidence that the veteran's scoliosis existed 
prior to his entry into active duty.  The VA medical opinion 
is clear in that the scoliosis is developmental.  The opinion 
further states that "[i]t is far less likely than not that 
scoliosis of the spine and/or deformity of the thoracic 
vertebrae are related to any in-service injury, including the 
in-service back injury in June 1967. . . Scoliosis of the 
spine was pre-existing and in no way as exacerbated or 
changed by the in-service injury.  It is less likely than not 
(highly unlikely) that the scoliosis of the spine and/or 
deformity of the thoracic vertebrae were aggravated beyond 
their natural course by the veteran's service-connected 
lumbar degenerative disk disease with facet arthropathy."  

Furthermore, the examiner found that there is no relationship 
whatsoever between the veteran's scoliosis and/or thoracic 
deformity and his military service or the service connected 
lumbar condition.  This opinion was rendered after a review 
of the claims file and medical records.  There is no evidence 
contradicting the medical opinion.  

The Board also finds that there is clear and unmistakable 
evidence that the veteran's scoliosis of the spine and 
thoracic vertebra deformity were not aggravated by military 
service.  While the veteran repeatedly complained of and was 
treated for back pain during service, the VA examiner opined 
that: "[s]coliosis of the spine was pre-existing and in no 
way as exacerbated or changed by the in-service injury.  It 
is less likely than not (highly unlikely) that the scoliosis 
of the spine and/or deformity of the thoracic vertebrae were 
aggravated beyond their natural course by the veteran's 
service-connected lumbar degenerative disk disease with facet 
arthropathy."  There is no evidence contradicting the 
medical opinion.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for scoliosis of the spine and thoracic vertebra deformity.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply. 38 U.S.C.A. § 5107(b) (West 
2002). See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 
See also 38 C.F.R. § 3.102 (2002).

The Board notes that, if the evidence shows that an 
superimposed disease or injury occurred during military 
service, even thought there is an underlying congenital 
defect, the resulting increased disability is to be service-
connected.  See VAOPGCPREC 82-90.  However, service 
connection for degenerative disc disease of the lumbar spine 
with facet arthropathy was granted via a rating decision of 
June 2005, therefore, the veteran has already been granted 
the benefits available to him.


ORDER

Service connection for scoliosis of the spine and thoracic 
vertebra deformity is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


